DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-7 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Chang) (US Pub No. 2018/0133551) and Chang et al. (Chang II) (US Pub No. 2019/0283247)
	Regarding claims 1 and 12, Chang teaches wearable device to provide guidance to a user related to a movement trajectory path of an exercise (See abstract), the wearable device comprising:
a band configured to be disposed on a body part to be moved in the exercise (See [0038]);
a vibration motor connected about the band, the vibration motor configured to vibrate when activated (See abstract, [0036], and [0048]);
at least one motion processing unit connected to the band, the motion processing unit configured to determine motion data of the motion processing unit as the body part is moved in the exercise (See abstract, [0036], and [0048]); and
a processor configured to determine three-dimensional orientation of the band in relation to the trajectory path based on the motion data of the at least one motion processing unit, and activate one or more of the vibration motors to provide guidance to the user based on the trajectory path (See abstract, [0036], [0039], [0043], [0045], [0048], and [0072]).
Chang does not teach a plurality of vibrations motors.
Chang II Teaches multiple vibration motors (See [0068]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Chang’s system to include Chang II’s device to allow for “create a more comfortable experience for the wearer, or may allow the physical assistance elements of the suit to perform better or differently depending on the purpose of the movement assistance” (See Chang II [0046]). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 2 and 13, Chang teaches that the band is configured to be disposed on a wrist or forearm of the user (See [0038]) but does not teach an elastic band.
Chang II teaches an elastic band (See [0046], [0047], and [0055]).
Regarding claims 3 and 14, Chang does not teach that band configured to be disposed on a combination of a forearm and an upper arm of the user.
Chang II teaches band configured to be disposed on a combination of a forearm and an upper arm of the user an elastic band (See Fig. 2A and [0094]).
Chang II teaches an elastic band (See [0046], [0047], and [0055]).
Regarding claims 8 and 19, Chang teaches guiding the user along a trajectory (See [0036] teaches real time guidance) but does not teach a plurality of light emitting diodes connected to the band, wherein the processor activates the light emitting diodes that illuminate to guide the user along the trajectory path.

Regarding claims 9 and 20, Chang teaches guide the user when the user deviates from the trajectory path (See [0036] teaches feedback) but does not teach a plurality of light emitting diodes connected to the band, wherein the processor activates the light emitting diodes that illuminate to guide the user along the trajectory path. 
Chang II teaches a plurality of light emitting diodes connected to the band, wherein the processor activates the light emitting diodes that illuminate to guide the user (See [0068]).
Regarding claims 10 and 21, Chang teaches active instruction in which the processor activates the one or more of the vibration motors to guide the user along the trajectory path (See [0036] teaches feedback).
Regarding claims 11 and 22, Chang teaches guidance is passive correction in which processor activates the one or more of the vibration motors to guide the user when the user deviates from the trajectory path (See [0036] teaches real time guidance).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683